Citation Nr: 0603414	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-36 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for a back disability.  

2.	Entitlement to service connection for bilateral hearing 
loss.  

3.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in November 2004.  

The case was remanded by the Board in March 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record shows that at the time the case was 
remanded by the Board in March 2005, it was ordered that the 
veteran should undergo special examinations of his low back 
and hearing.  While the examinations were requested by the RO 
to be conducted in June 2005, there is no report of record or 
indication that the veteran had failed to report for the 
examination or that the examinations were otherwise conducted 
or cancelled.  The veteran's representative has argued that 
the case should be remanded for compliance with the remand 
orders.  A remand by the Board "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  

Under these circumstances, the case is remanded for the 
following:

1.  The RO should determine whether the 
examinations scheduled for June 2005 were 
conducted and, if so, the reports of those 
examinations should be associated with the 
claims file.  If the veteran failed to report 
for those examinations, it should be so 
documented, to include that the notice was 
sent timely, to the correct address, and was 
not returned as undeliverable.  If the 
examinations were not conducted through no 
fault of the veteran, the examinations should 
be scheduled, in complete compliance with the 
March 2005 remand orders. 

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
including the provisions of 3.655 regarding 
when a veteran fails to report for a VA 
examination in connection with a claim for in 
increased rating.  The veteran should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


